Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10, in the reply filed on 11/02/2021 is acknowledged.
Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021

Claim Objections
Claims 1, 3, 4 and 10 are objected to because of the following informalities: 
In claim 1, line 6, “a least” should read “at least”.
In claim 1, lines 9, 15, and 20, “the magnetic particle” should read “the at least one magnetic particle” for improved clarity and antecedent basis.
In claim 1, line 21, “the first substance” should read “the at least one first substance” for improved clarity and antecedent basis.
In claim 1, line 21, “the second substance” should read “the at least one second substance” for improved clarity and antecedent basis. 
In claim 3, lines 7 and 13, “the magnetic particle” should read “the at least one magnetic particle” for improved clarity and antecedent basis.
In claim 4, line 2, “the magnetic particle” should read “the at least one magnetic particle” for improved clarity and antecedent basis.
In claim 10, line 2, “statrs" should read “starts.
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “detects a measurement object material”, “configured to apply a magnetic field”, “configured to detect light”, “configured to generate a first magnetic field”, “configured to generate a second magnetic field”, and “configured to detect that the measurement cartridge is set…”, are interpreted as intended uses of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “magnetic field applicator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In the instant case, “magnetic field applicator” is being interpreted as a magnet or electromagnet (specification, page 6 lines 34-36).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites the limitation “a predetermined period of time” in lines 4-5. Since “a predetermined period of time” is established in claim 7, it is unclear if the Claim 9 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites the limitation “a predetermined period of time” in line 3. Since “a predetermined period of time” is established in claim 7 and 8, it is unclear if the predetermined period of time of claim 9 is the same or different from the predetermined period of time of claim 7 or 8.
Regarding claim 9, claim 9 recites the limitation "the calculator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai (US 20150177125 A1).
Regarding claim 1, Kasai teaches a specimen measurement device which detects a measurement object material (abstract; Fig. 1), comprising: 
a magnetic field applicator (Fig. 1, elements 10 and 11) configured to apply a magnetic field to a measurement cartridge (Fig. 1 and paragraphs [0026]-[0027] teach the magnetic field 
wherein the measurement cartridge comprises a substrate (Fig. 1, element 3; paragraph [0052], “optical waveguide”) having a light-transmitting property, a least one first substance (6) fixed on the substrate and specifically reacting with the measurement object material (paragraph [0017]), at least one magnetic particle (9), and at least one second substance (Fig. 2, element 13) fixed on the magnetic particle and specifically acting with the measurement object material (paragraph [0019]); 
a detector (8) configured to detect light passing through the substrate (paragraph [0025]); and 
a controller (20) configured to control the magnetic field applicator (paragraph [0030]) to perform a first magnetic field applying operation (Fig. 3C; paragraph [0039] teaches a magnetic field is applied in an upward direction) to apply a first magnetic field in a direction to move the magnetic particle away from the substrate when a specimen solution containing the measurement object material is introduced into the measurement cartridge (Figs. 3A-3C and paragraphs [0037]-[0039] teach a test sample solution is introduced and a magnetic field is applied in an upward direction away from the substrate), and 
then perform a second magnetic field applying operation (Fig. 3D; paragraph [0040]) to apply a second magnetic field in a direction to move the magnetic particle toward the substrate, so that the first substance and the second substance are able to be bonded with each other via the measurement object material (Fig. 3D; paragraph [0040]).

Regarding claim 2, Kasai teaches all of the elements of the current invention as stated above. Kasai further teaches the specimen measurement device further comprising a calculator (a calculator is inherently taught because Fig. 5 and paragraph [0049] teach calculation of a signal drop rate from detection results, which would require a calculator) configured to obtain a first measurement result using a detection result of the detector during the first magnetic field applying operation or immediately after the first magnetic field applying operation (Fig. 5 and paragraphs [0049] and [0055]-[0057] teach a first method of measuring comprising calculation of a signal drop rate from detection results during or after the upper magnetic field is turned on).
Regarding claim 3, Kasai teaches all of the elements of the current invention as stated above. Kasai further teaches wherein the magnetic field applicator includes: a first magnetic field applicator (Fig. 1, element 10) configured to generate the first magnetic field in the first magnetic field applying operation (paragraph [0026]), wherein the first magnetic field applicator is located in a first direction with respect to the substrate (Fig. 1), the first direction being a direction to move the magnetic particles away from the substrate (paragraph [0026]); and 
configured to generate the second magnetic field in the second magnetic field applying operation (paragraph [0027]), wherein the second magnetic field applicator is located in a second direction with respect to the substrate (Fig. 1), the second direction being a direction to move the magnetic particles toward the substrate (paragraph [0027]).
Regarding claim 4, Kasai teaches all of the elements of the current invention as stated above. Since the measurement cartridge is not positively recited structurally, Kasai teaches all of the limitations of claim 4. 
Note that the measurement cartridge is not positively recited structurally, thus the limitations of “wherein, in the measurement cartridge, the magnetic particle is sealed by a water-soluble material and kept on a surface of the substrate” are interpreted as intended uses of the device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai as applied to claim 1 above, and further in view of Kahlman et al. (US 20100188076 A1).
Regarding claim 5, Kasai teaches all of the elements of the current invention as stated above. Kasai fails to teach the specimen detection device further comprising a cartridge sensor configured to detect that the measurement cartridge is set to the specimen measurement device.
configured to detect that a cartridge (211) is set to the microelectronic sensor. Kahlman teaches that the information regarding the presence or position of the cartridge can be used to move the cartridge toward a position or to adjust signals to excite the actuation coils (paragraph [0075]). Kahlman teaches that sensing the presence of the cartridge provides valuable information and can be used to determine if the cartridge is in an incorrect position or if a position has changed (paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai to incorporate the teachings of Kahlman to provide the specimen detection device further comprising a cartridge sensor configured to detect that the measurement cartridge is set to the specimen measurement device. Doing so would utilize known cartridge sensors in the art that would have a reasonable expectation of successfully detecting the presence of the cartridge to improve control of the overall specimen detection device, i.e. to start a magnetic field operation. Furthermore, doing so would allow for determination if the cartridge is in a proper position before an operation is started, as taught by Kahlman.
Regarding claim 6, Kasai in view of Kahlman teach all of the elements of the current invention as stated above. Kasai in view of Kahlman fail to teach wherein the controller starts 
Kahlman teaches that a control unit may automatically start manipulation procedures as soon as the cartridge is correctly placed in the microelectronic sensor device (paragraph [0018]), thus avoiding faulty measurements, thus saving time, material and energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai in view of Kahlman to further incorporate the teachings of Kahlman to provide wherein the controller starts the first magnetic field applying operation when the cartridge sensor detects that the measurement cartridge is set. Doing so would improve automation of the specimen measurement device and also avoiding faulty measurements, thus saving time, material and energy as taught by Kahlman. 
Regarding claim 7, Kasai in view of Kahlman teach all of the elements of the current invention as stated above. Kasai further teaches wherein the controller starts the second magnetic field applying operation when a predetermined period of time has passed since the controller starts the first magnetic field applying operation (Fig. 3D and paragraphs [0040] teaches that after a certain time passes, the second magnetic field application unit is applied).
Regarding claim 8, Kasai in view of Kahlman teach all of the elements of the current invention as stated above. Kasai further teaches wherein the controller starts a third magnetic field applying operation to apply a third magnetic field in a direction to move the magnetic particle away from the substrate when a predetermined period of time has passed since the second magnetic field applying operation is started (Fig. 3G and paragraph [0044] teaches a magnetic field is applied after step 3F, wherein a predetermined period of time is inherent 
Regarding claim 9, Kasai in view of Kahlman teach all of the elements of the current invention as stated above. While Kasai teaches obtaining a measurement at a predetermined time (paragraph [0049]) and Kasai teaches a measurement is obtained for the third magnetic field applying operation (paragraphs [0060]-[0065]), Kasai in view of Kahlman fail to explicitly teach wherein the calculator obtains a second measurement result when a predetermined period of time has passed since the third magnetic field applying operation is started.
Kasai teaches that the third magnetic field applying operation allows for magnetic particles that do not contribute to measurement, but rather cause noise, to be removed (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai to provide wherein the calculator obtains a second measurement result when a predetermined period of time has passed since the third magnetic field applying operation is started. Doing so would allow for a minimum time required to remove the magnetic particle from the surface of the optical waveguide that did not react, as taught by Kasai (paragraph [0044]), to reduce noise during measurement.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai as applied to claim 1 above, and further in view of Ikeda et al. (US 20170108495 A1).
Regarding claim 10, Kasai teaches all of the elements of the current invention as stated above. Kasai fails to teach wherein the controller starts the first magnetic field applying operation in response to information inputted by a user.
Ikeda teaches a sample analyzer comprising a detector, a first generator, a second generator wherein the detector detects a target substance bonded to a magnetic particle (abstract). Ikeda teaches that the application of a magnetic field from a magnetic field generator may be automatically executed upon being triggered by the passage of a predetermined time from the start of the test, or may be executed at a timing instructed by the user through the input circuitry (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai to incorporate the teachings of Ikeda to provide wherein the controller starts the first magnetic field applying operation in response to information inputted by a user. Doing so would allow for improved control of the operation. Furthermore, it would have been obvious to choose starting the first magnetic field applying operation in response to information inputted by a user from a finite number of identified, predictable solutions for ways to start an operation, i.e., it would have been obvious to try starting an operation in response to a user to improve control of the operation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Regarding claim 4, if the magnetic particle is interpreted as positively recited, while Kasai teaches that the magnetic particle is retained in a dry or semi-dry state, and that it is desirable that, when the magnetic particle is in contact with a sample solution, the magnetic particle is easily re-dispersed (paragraph [0020]), Kasai fails to teach wherein, in the measurement cartridge, the magnetic particle is sealed by a water-soluble material and kept on a surface of the substrate. Nakamura et al. (US 20080101991 A1) teaches an analysis tool for analyzing a sample comprising a reagent magnetic materials, i.e. magnetic beads (abstract). Nakamura teaches that the magnetic materials are fixed to a surface of the analysis tool with a water-soluble paste (paragraph [0007]). Nakamura teaches that fixing the magnetic materials before the use of the analysis tool allows the reagent to be separated from the magnetic materials, so that the magnetic material can be prevented from being dissolved or adsorbed by components of the tool (paragraph [0007]). Nakamura teaches that after a sample has been supplied to the analysis tool, the water-soluble paste dissolves to allow the magnetic materials 
	Tono et al. (US 20120252111 A1) teaches a measuring system comprising an optical waveguide, magnetic fine particles, a magnetic field applying unit, a light source, a light receiving element and a controller (abstract; Fig. 6). Tono teaches the controller performs operations of repelling and attracting the magnetic fine particles towards and away from the optical waveguide (Figs. 18A-18D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY H NGUYEN/Examiner, Art Unit 1798      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797